Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 CREDITORS RELIEF LLC,

             Plain
                                                          Civil Action No. 17-7474
        V.


 UNITED DEBT SEflLEMENT LLC, et al.,                              OPINION

         Defendants.



John Michael Vazguez, U.S.D.J.

       In this intellectual property and consumer fraud action, Defendants United Debt

Settlement, LLC (“United Settlement”), Everything Is In Stock, LLC (“EIIS”), and Marcel

Bluvstein (collectively, “Defendants”) move to dismiss the Complaint under Federal Rules of Civil

Procedure 12(b)(2) and (6). D.E. 33. Plaintiff Creditors Relief LLC (“Plaintiff’) filed opposition,

D.E. 37, to which Defendants replied, D,E. 38. The Court reviewed the parties’ submission& and

decided the motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b).

For the reasons that follow, the motion to dismiss is GRANTED.




  Defendants’ brief in support of their motion to dismiss will be referred to as “Defs.’ Br.”
(D.E. 33); Plaintiffs opposition will be referred to as “Pl.’s Opp.” (D.E. 37). Defendants’ reply
will be referred to as “Defs.’ Reply” (D.E. 38).
I.     BACKGROUND2

       Plaintiff Creditors Relief, LLC is a New Jersey-based debt settlement company that helps

clients obtain debt relief Compl.    ¶IJ 4, 16. Plaintiff has received significant publicity and an A+
rating from the Better Business Bureau (the “BBB”). Id.        ¶ I 8. Plaintiff also maintains a website
at www.creditorsrelief.com and www.creditorrelief.com (the “Creditors Relief Website”). Id.           ¶
19.   Defendant Marcel Bluvstein, a New York resident, is a principal of New York-based

Defendant United Settlement and New Jersey-based Defendant EIIS.                 Id.   ¶ 5-7. Around
September 23, 2016, Bluvstein contacted Plaintiff stating that he was looking for debt relief

services. Id.   ¶ 21. Plaintiff then sent Bluvstein a standard client agreement (the “Creditors Relief
Agreement”) for his signature. Id. ¶fflj 20, 22. Plaintiff claims that Bluvstein’s call was a sham    —




intended only to learn about Plaintiff’s business and gain access to the Creditors Relief Agreement.

Id. ¶23.

        Shortly after being provided with the Creditors Relief Agreement, Bluvstein founded

United Settlement as a competing debt relief services business; Bluvstein filed to incorporate

United Settlement five days after contacting Plaintiff. Id.      ¶ 24, 25. United Settlement set up a
website at www.unitedsettlement.com (the “United Settlement Website”) and allegedly copied

content from the Creditors Relief Website. Id.          ¶ 26-27. In particular, the United Settlement
Website copied a “Recent Results” graphic from the Creditors Relief Website, purporting to show

how United Settlement got results for its clients; the “Results,” however, were all obtained by




2
  Unless stated otherwise, all facts are drawn from Plaintiff’s Complaint (“Compl.”), D.E. I. The
well-pleaded facts are taken as true for the purpose of Defendants’ motion. See Cuevas v. Wells
Fargo Bank, NA., 643 F. App’x 124, 125-26 (3d Cir. 2016) (quoting MeTernan v. City of
York, 577 F.3d 521, 526 (3d Cir. 2009)) (“[un deciding a motion to dismiss, all well-pleaded
allegations .   must be taken as true and interpreted in the light most favorable to the plaintiffs,
                .   .



and all inferences must be drawn in favor of them.”).
                                                    2
Plaintiff. Id.   ¶ 26-28.   The United Settlement Website also misrepresented, according to Plaintiff,

statistics regarding the total and average savings obtained by United Settlement clients. Id.                  ¶ 31.
Plaintiff further alleges that United Settlement copied the Creditors Relief Agreement                  —   in which

Plaintiff owns a copyright registration—and used it with United Settlement clients. Id.                  ¶IJ 35-38.
In response, Plaintiffs attorneys sent a letter to United Settlement and Bluvstein alleging copyright

infringement and false advertising. Id.      ¶ 39.
         Defendants then allegedly attacked Plaintiff online.             Id.   ¶   40.   For example, around

December 16, 2016, Defendants posted a Google review stating, “Beware of this company!

I called them to get advice on my business debt, after speaking with my creditor I decided to deal

with the matter myself. After the company learned I settled my own debt they sent me a cease and

desist and threatened to sue.” Id,       ¶   42. Defendants also posted within the next week, “This

company is a scam! Read the reviews on the CEO Michael Lupolover. Beware collects ridiculous

fees and does NOT get the job done!” Id.        ¶ 44.     And Defendants posted another similar review on

the BBB’s website, causing Plaintiffs BBB rating to slip below A+. Id.                    ¶1J 46,   51. This latter

review was posted by a “Marcel B.,” but the poster’s name later changed to “Ruth A.” Id.                      ¶J 47-
493 Plaintiff claims to have lost existing and prospective clients as a result. Id.
                                                                                                ¶J 57-60.
         Plaintiff filed suit, asserting seven claims against all Defendants: (1) false advertising under

Section 43(a) of the Lanham Act, 15 U.S.C.           §   1125(a); (2) false advertising under the New Jersey

Consumer Fraud Act (“NJCFA”); (3) copyright infringement under the U.S. Copyright Act, 17

U.S.C.   §   501, et seq.; (4) common law defamation; (5) common law tortious interference with

prospective economic advantage; (6) common law tortious interference with contractual relations;




 Plaintiff does not know the identity of Ruth A. but alleges that she is one of the Doe Individual
Defendants or a representative of one of the Doe Entity Defendants. Compl. ¶ 49.
                                                          3
and (7) unfair and deceptive trade practices. Jd.       ¶   74-109. Defendants moved to dismiss the

Complaint on December 16, 2017, D.E. 9. The Magistrate Judge terminated that motion and

ordered jurisdictional discovery.      Following completion of that discovery, Defendants again

moved to dismiss. D.E. 33. Plaintiff filed opposition, D.E. 37, to which Defendants replied, D.E.

38.

II.    STANDARD OF REVIEW

       A. Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction
                             -




       Federal Rule of Civil Procedure 12(b)(2) permits a party to move to dismiss a case for

“lack of personal jurisdiction.” Fed. R. Civ. P. 1 2(b)(2). In such a motion, the plaintiff “bears the

burden of demonstrating the facts that establish personal jurisdiction.” Pinker v. Roche Holdings

Ltd., 292 F.3d 361, 368 (3d Cir. 2002). When a court “resolves the jurisdictional issue in the

absence of an evidentiary hearing and without the benefit of discovery, the plaintiff need only

establish a prima facie case of personal jurisdiction.” Otsuka Pharm. Co. v. Mvlan Inc., 106 F.

Supp. 3d 456, 461 (D.N.J. 2015). In such cases, a court “take[s] the allegations of the complaint

as true.” Davhoff Inc.   i   H.J Heinz C’o., 86 F.3d 1287, 1302 (3d Cir. 1996).

       However, once a defendant raises a jurisdictional defense, “a plaintiff bears the burden of

proving by affidavits or other competent evidence that jurisdiction is proper.” Id. In other words,

a court looks beyond the pleadings to all relevant evidence and construes all disputed facts in favor

of the plaintiff See Carteret Say. Bank v. Shushan, 954 F.2d 141, 142 n. I (3d Cir. 1992). Plaintiff

must establish “with reasonable particularity sufficient contacts between the defendant and the

forum state.” Otsuka, 106 F. Supp. 3d at 462 (citing Mellon Bank (E) PSFS, Nat ‘lAss ‘11 v. Farino,

960 F.2d 1217, 1223 (3d Cir. 1992)). In addition, a court “may always revisit the issue of personal

jurisdiction if later revelations reveal that the facts alleged in support of jurisdiction remain in



                                                    4
dispute.” Otsuka, 106 F. Supp. 3d at 462 n.5 (citing Metcaife v. Renaissance Marine, Inc., 566

F.3d 324, 331 (3d Cir. 2009)).

       A federal court “engages in a two-step inquiry to determine whether it may exercise

personal jurisdiction”: (1) “whether the relevant state long-arm statute permits the exercise of

jurisdiction,” and (2) “if so, [whether] the exercise of jurisdiction comports with due process”

under the Fourteenth Amendment. Display Works, LLC v. Bartley, 182 F. Supp. 3d 166, 172

(D.N.J. 2016) (citinglMOlndus., Inc. v. KiekertAG, 155 F.3d 254, 258-59 (3d Cir. 1998)). “New

Jersey’s long-arm statute extends the state’s jurisdictional reach as far as the United States

Constitution permits, so the analysis turns on the federal constitutional standard for personal

jurisdiction.” Id. (citing IMO Industries, 155 F.3d at 259). Accordingly, the two steps are

collapsed into one and a court must “ask whether, under the Due Process Clause, the defendant

has certain minimum contacts with [New Jersey] such that the maintenance of the suit does not

offend traditional notions of fair play and substantial justice.” O’Connor v. Sandy Lane Hotel Co.,

496 F.3d 312, 316 (3d Cir. 2007) (internal quotation marks omitted). In other words, to establish

personal jurisdiction, the Due Process Clause requires (1) minimum contacts between the

defendant and the forum; and (2) that jurisdiction over the defendant comports with “fair play and

substantial justice.” Burger King Corp.   K   Rudiewic:, 471 U.S. 462, 476 (1985) (quoting Intl

S/roe Co. v. Washington, 326 U.s. 310, 320 (1945)).

       “Personal, or in personam, jurisdiction, [generally] divides into two groups: ‘specific

jurisdiction’ and ‘general jurisdiction.” Display Works, 182 F. Supp. 3d at 172 (citing Burger

King, 471 U.S. at 472 n. 140985)). Specific jurisdiction “depends on an affiliatio[n] between the

forum and the underlying controversy (i.e., an activity or an occurrence that takes place in the

forum State and is therefore subject to the State’s regulation).” Id. (quoting Walden   K   Fiore, 571



                                                 S
U.s. 277, 284 n.6 (2014)). General jurisdiction “permits a court to assert jurisdiction over a

defendant based on a forum connection unrelated to the underlying suit.” Id. (quoting Walden,

571 U.S. at 284 n.6). Personal jurisdiction can also be obtained through consent, waiver, or in

state service on a defendant. See (‘arnival C’ruise Lines, Inc. v. Shute, 499 U.S. 585, 590-97(1991)

(regarding consent via a forum selection clause); Burnham v. Superior Court of C’aL, 495 U.s.

604, 628 (1990) (regarding in-state service); In re Asbestos Products Liability Litigation (No. VI),

921 F.3d 98, 104-05 (3d Cit. 2019) (regarding waiver); Jasper v. Bexar County Adult Detention

Center, 332 F. App’x. 718, 719 (3d Cir. 1999) (regarding consent).

       B. Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim
                              -




        Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss for “failure to state a

claim upon which relief can be granted[.]” For a complaint to survive dismissal under Rule

I 2(b)(6), it must contain sufficient factual matter to state a claim that is plausible on its face.

Ashcroft   i’.   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell AtL Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery

will uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir.

2016). In evaluating the sufficiency of a complaint, district courts must separate the factual and

legal elements. Fowler v. UFMCShadyside, 578 F.3d 203,210-211 (3d Cir. 2009). Restatements

of the elements of a claim are legal conclusions, and therefore, not entitled to a presumption of

truth. Bunch v Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however,

“must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d at 210. Even if

plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged do



                                                   6
not state “a legally cognizable cause of action.” Turner v. JP. Morgan Chase & Co., No. 14-7148,

2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015).

Ill.   LAW AND ANALYSIS

       A. Alter Ego Liability

       As an initial matter, Plaintiff pleads that EIIS is an alter ego of United Settlement and

Bluvstein.   See Compl.   ¶J   10-14.   American corporate law is premised on the idea that “a

corporation is a separate entity from its shareholders.” Richard A. Pulaski Consi. Co., Inc. v. Air

Frame Hangars, Inc., 195 N.J. 457, 472 (2008). However, under certain circumstances, courts

may disregard the corporate form and pierce the corporate veil to hold the shareholders responsible

for the actions of the corporation. Id. Indeed, these “principles are equally applicable when the

shareholder is, in fact, another corporation.” Verni cx reL Burstein   i’.   Ham, A’L Stevens, Inc., 387

N.J. Super. 160, 198 (App. Div. 2006) (citing Pearson v. Component Tech. Corp., 247 F.3d 471,

484 (3d Cir. 2001)).      In such cases, plaintiffs must show “that a subsidiary was a mere

instrumentality of the parent corporation.” Shotmeyer v. New Jersey Realty Title Ins. Co., 195 N.J.

72, 86 (2008) (citation omitted).

       Under New Jersey law, a plaintiff must show the following to pierce the corporate veil:

“(1) one corporation is organized and operated as to make it a mere instrumentality of another

corporation, and (2) the dominant corporation is using the subservient corporation to perpetrate

fraud, to accomplish injustice, or to circumvent the law.” Bd. of Trustees of Teamsters Local 863

Pension Fund v. Foodtown, Inc., 296 F.3d 164, 171 (3d Cir. 2002). The relevant factors in

determining whether the first element is satisfied include (1) gross undercapitalization; (2) failure

to observe corporate formalities; (3) non-payment of dividends; (4) the insolvency of the debtor

corporation; (5) non-functioning of other officers or directors; (6) absence of corporate records;



                                                  7
and (7) the fact that the corporation is merely a façade for the operations of the dominant

stockholder or stockholders. Verni, 387 N.J. Super. at 200 (citing Foodtown, 296 F.3d at 172).

        Against this backdrop, Plaintiff makes the following allegations regarding EIIS’s purported

alter ego status: (1) “Upon information and belief. [EIIS] is an ‘alter ego’ of United Settlement,”

Compl. ¶j 6; (2) “Bluvstein has controlled the acts of the defendants,” id.               ¶   12; (3) “United

Settlement, [EIIS], and the Doe Entity Defendants.      .   .   have failed to maintain corporate formalities,

and have blurred corporate identities,” ii   ¶ 13; and (4) “[T]here has existed such a unity of interest
between and among the Entity Defendants [including ElIS] and Bluvstein that any individuality

and separateness of the Entity Defendants and Bluvstein has ceased, and that each is the agent and

alter-ego of the other,” Id.   ¶   14.

        Defendants argue that these allegations insufficiently plead alter ego liability because the

Complaint merely recites the elements for alter ego liability without any factual development, and

that Plaintiff has not pled an intent to defraud. Defs.’ Br. at 4-6. Plaintiff disagrees, arguing that

“Bluvstein is hiding behind the corporate identity to perpetrate fraud by publicly defaming

Plaintiff accomplish injustice by stealing Plaintiffs intellectual property, and circumventing the

law[.]” Pl.’s   Opp. at 22.    Defendants reply that ‘Plaintiff simply alleges that the Defendants are

doing bad things, not that the corporate form is being used specifically to perpetrate a fraud or

circumvent justice.” Defs.’ Reply at 7.

        The Court agrees with Defendants. Plaintiffs alter ego allegations are conclusoiy. The

Complaint pleads that United Settlement and EIIS “have failed to maintain corporate formalities,

and have blurred corporate identities,” Compl.      ¶   13, but do not sufficiently allege how so. The

Complaint also makes no allegations regarding five of the seven relevant factors:

undercapitalization, non-payment of dividends, insolvency, non-functioning of officers or



                                                    8
directors, and absence of corporate records. See Verni, 387 N.J. Super. at 200. As to the two other

factors, Plaintiff provides no factual elaboration. “To state a plausible alter-ego claim, a plaintiff

must allege more than bare-boned allegations of undercapitalization and common control and/or

management. A plaintiff must affirmatively plead both the factors for alter-ego liability and the

factual underpinnings supporting those factors with respect to each individual defendant.”

Richmond v. Lmnisol Elec Ltd., No. 13-1944, 2014 WL 1405159, at *4 (D.N.J. Apr. 10, 2014)

(internal citations and quotation marks omitted).

        The Complaint fails in this regard. It does not plausibly allege in what way EIIS and United

Settlement have blurred their corporate identities, nor through what mechanism Bluvstein

dominated BuS. See Richmond, 2014 WL 1405159, at *4 (dismissing alter ego claim where

complaint was devoid of “factual allegations supporting how or why [Verni] factors were

present”); Holzli v. DeLuca Enterprises, No. 11-06148, 2012 WL 983693, at *3 (D.N.J. Mar. 21,

2012) (same). Because Plaintiff has “merely pleaded the generic formula for veil piercing and

[has] not pleaded facts to support [its] claim,” Holzli, 2012 WL 983693, at *4, it has not adequately

pled alter ego liability.

        B. Personal Jurisdiction over Defendants

        Defendants also move to dismiss the Complaint for lack of personal jurisdiction. Each

Defendant is addressed in turn.

        1. Personal Jurisdiction over Bluvstein

        As an initial matter, the Court notes that it does not have general personal jurisdiction over

Bluvstein because he lives in New York. See Dainiler AG v Bauman, 571 U.S. 117, 137 (2014)

(“For an individual, the paradigm forum for the exercise of general jurisdiction is the individual’s

domicile[.]”). For there to exist specific personal jurisdiction, Bluvstein must have “purposefully



                                                    9
directed his activities at residents of the forum and the litigation results from alleged injuries that

arise out of or relate to those activities.” Burger King Corp., 471 U.s. at 472 (internal citations

and quotation marks omitted), The minimum contacts analysis depends upon “the relationship

among the defendant, the forum, and the litigation.” Shaffer      Heitner, 433 U.S. 186, 204(1977).

However, actual “[p]hysical presence within the forum is not required to establish personal

jurisdiction over a nonresident defendant.” IMO Indus., Inc., 155 F.3d at 259.

       The Third Circuit has developed a three-part test in determining whether specific personal

jurisdiction exists as to a particular defendant. O’Connor, 496 F.3d at 317 (internal quotation

marks omitted).      First, the defendant must have “purposefully directed [its] activities at the

forum.”4 Id. (internal quotation marks omitted). Second, the litigation must “arise out of or relate

to at least one of those activities.” Id. (internal quotation marks omitted). Third, if the first two

requirements are met, the exercise of jurisdiction must “otherwise comport with fair play and

substantial justice.” Id. (internal quotation marks omitted).

        When an intentional tort is alleged, a slight variation from the O’Connor three-part test

applies, lmown as the Colder effects test, O’Connor, 496 F.3d at 317 n.2, stemming from the

Supreme Court’s decision in Colder v. Jones, 465 U.S. 783 (1984). The Colder effects test “can

demonstrate a court’s jurisdiction over a defendant even when the defendant’s contacts with the

forum alone   []   are far too small to comport with the requirements of due process under our




  This factor has also been characterized as “purposeful availment.” Burger King, 471 U.S. at 475.
The factor focuses on contact that the defendant itself created with the forum State. Id. The
“purposefully directed” or “purposeful availment” requirement is designed to prevent a person
from being haled into a jurisdiction “solely as the result of random, fortuitous, or attenuated
contacts” or due to the “unilateral activity of another party or third person.” Id. (internal quotation
marks omitted) (citing Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984)); World-Wide
Volkswagen Corp., 44 U.S. at 299; Helicopteros Nacionales de C’olornbia, S.A. v. Hall, 466 U.S.
408, 417 (1984)).
                                                  10
traditional analysis.” Marten v. Godwin, 499 F.3d 290, 297 (3d Cir. 2007) (internal quotation

marks omitted), Under Calder, “an intentional tort directed at the plaintiff and having sufficient

impact upon [the plaintiff] in the forum may suffice to enhance otherwise insufficient contacts

with the forum such that the ‘minimum contacts’ prong of the Due Process test is satisfied.” IMO

Indus., Inc., 155 F.3d at 260.

        In IMO Industries, the Third Circuit held that the Calder effects test requires a plaintiff to

show that:

               (1) The defendant committed an intentional tort; (2) The plaintiff
               felt the brunt of the harm in the forum such that the forum can be
               said to be the focal point of the harm suffered by the plaintiff as a
               result of that tort; (3) The defendant expressly aimed his tortious
               conduct at the forum such that the forum can be said to be the focal
               point of the tortious activity[.]

155 F.3d at 265-66 (footnote omitted). Moreover, “[o]nly if the ‘expressly aimed’ element of the

effects test is met need [a court] consider the other two elements.” Marten, 499 F.3d at 297 (citing

IMO Indus., 155 F.3d at 266). “To establish that the defendant ‘expressly aimed’ his conduct, the

plaintiff has to demonstrate ‘the defendant knew that the plaintiff would suffer the brunt of the

harm caused by the tortious conduct in the forum, and point to specific activity indicating that the

defendant expressly aimed its tortious conduct at the forum.” Id. at 298 (quoting IMO Indus., 155

F.3d at 266). In sum, the Calder effects test   —   as interpreted by the Third Circuit   —   requires that a

defendant’s “conduct and connection with the forum State [be] such that he should reasonably

anticipate being haled into court there.” Marten, 499 F.3d at 297 (quoting World-Wide

Volkswagen C’orp.      Woodson, 444 U.S. 286, 297 (1980)),

        Here, Plaintiff alleges, inter alia, intentional torts. See Compi.      ¶   92-105. However,

despite substantial jurisdictional discovery, Plaintiff attached only three exhibits to its opposition

brief: (1) EllS’s New Jersey LLC Registration Certificate, filed by Bluvstein, D.E. 37-2; (2) EIIS’s

                                                     11
“Contact Us” webpage, showing its New Jersey address, D.E. 37-3; and (3) a Google review

regarding Plaintiff, posted by “marcel bluvstein.” D.E. 37-4. The first two exhibits merely show

Bluvstein’s relationship to EIIS and EIIS’s relationship to New Jersey. These exhibits do not show

any contacts that Bluvstein, himself, had with this forum which otherwise relate to Plaintiffs

claims. See Shaffer v. Heitner, 433 U.S. 186, 204 (1977) (noting that the minimum contacts

analysis depends on “the relationship among the defendant, the forum, and the litigation”

(emphasis added)).

       The third exhibit    the Google review   —   is the only exhibit that relates to specific personal

jurisdiction. The Google review states as follows:

               “Beware of this company! I called them to get advice on my
               business debt, after speaking with my creditor I decided to deal with
               the matter myself. After the company learned I settled my own debt
               they sent me a cease and desist and threatened to sue. [] This
               company does not have an ounce of integrity or honesty.

D.E. 37-4. However, even coupled with the other defamatory statements alleged by Plaintiff, see

Compl. ¶IJ 40-50, these reviews are insufficient to confer personal jurisdiction on this Court. Under

Calder, a defamatory statement made elsewhere about a New Jersey resident gives rise to specific

jurisdiction here only if the defendant “aimed its conduct at New Jersey such that New Jersey was

the focal point of the tortious activity.” Display Works, LLC v. Bartley, 182 F. Supp. 3d 166, 180

(D.N.J. 2016) (citing 465 U.S. 783 (1984)); see also Marten, 499 F.3d at 297 (3d Cir. 2007) (“[T]he

[Calder] effects test prevents a defendant from being haled into a jurisdiction solely because the

defendant intentionally caused harm that was felt in the forum state if the defendant did not

expressly aim his conduct at that state.”).

       Here, the challenged statements were posted on two nationally-utilized, general-purpose

websites: Google and the Better Business Bureau. Compi. ¶j 42, 46. Critically, neither website



                                                    12
is specific to New Jersey.      In addition, Plaintiff fails to show how the allegedly defamatory

statements on these websites “intentionally targeted” and “focused on” New Jersey. Similarly,

Plaintiff does not present evidence “point[ing] to specific activity indicating that [Bluvstein]

expressly aimed [his] tortious conduct at” New Jersey. See Marten, 499 F.3d at 298 (explaining

that where “a plaintiff fails to show that the defendant “manifest[ed] behavior intentionally

targeted at and focused on” the forum [state],’ the plaintiff fails to establish jurisdiction under the

effects test”) (internal citation omitted); see also Fool & Spa, Enclosures, LLC v. Aqua Shield,

Inc., No. 16-3418, 2016 WL 7325476, at *4 (D.N.J. Dec. 16, 2016) (posting defamatory statement

on website without New Jersey nexus does not confer jurisdiction). Plaintiff points to no other

nexus between the defamatory statements and New Jersey, and without these jurisdictional hooks,

the Calder effects test is not satisfied.

        Furthermore, and while admittedly a closer call, the Court also finds that the allegations in

the Complaint fail to establish personal jurisdiction. Plaintiff alleges that Bluvstein contacted

Plaintiff via telephone to inquire about Plaintiffs business model and to obtain a copy of the

Creditors Relief Agreement, which Plaintiff provided. Compl.          ¶J   21-23.   Plaintiff adds that

Bluvstein did this “for the purpose of setting up a competing debt relief services business.” Id.     ¶
23. Moreover, Plaintiff alleges that Bluvstein and United Settlement copied information from the

Creditors Relief Website and passed off Plaintiffs settlement results as their own. Id.      ¶IJ 26-30.
Plaintiff farther claims that Bluvstein and United Settlement copied the Creditors Relief

Agreement, using the copies as the client agreements for their competing debt relief services

business. Id. ¶jJ 35-38. As such, Plaintiff alleges that, on information and belief, “Defendants

used copies of the Creditors Relief Agreement with numerous other individuals and/or entities,

some of which were clients of [Plaintiff] who had already entered into a written contract with



                                                  13
[Plaintiff],” or who had entered a verbal contract with Plaintiff, or who were “in the process of

entering into a written contract with [Plaintiff 1” Id.   ¶ 59.
        Plaintiff, however, does not allege whether Bluvstein obtained the Creditors Relief

Agreement while physically in New Jersey or otherwise contacted individuals located in New

Jersey to obtain the information. Plaintiff also does not indicate whether the information allegedly

copied by Bluvstein from the Creditors Relief Website or the Creditors Relief Agreement had a

nexus to New Jersey. Lastly, Plaintiff does not indicate whether Bluvstein solicited Plaintiff’s

New Jersey customers in New Jersey or otherwise interfered with Plaintiffs contracts with its New

Jersey customers in New Jersey. In sum, other than simply alleging that “Bluvstein contacted

[Plaintiff]” and “[Plaintiff provided Bluvstein with the Creditors Relief Agreement,” Plaintiff

provides no evidence that Bluvstein “purposeffilly directed [its] activities at” New Jersey. See

O’Connor, 496 F.3d at 317. Because of this deficiency, coupled with the fact that substantial

jurisdictional discovery has already taken place, the Court finds that Plaintiff has not carried its

“burden of demonstrating the facts that establish personal jurisdiction.” Pinker v. Roche Holdings

Ltd., 292 F.3d 361, 368 (3d Cir. 2002),

        Moreover, Plaintiff repeatedly asserts that its causes of action arise “directly” from its

phone call with Bluvstein. See, e.g., P1. ‘s Opp. at 9 (submitting that Bluvstein “purposefully placed

a phone call to Plaintiff in New Jersey under false pretenses, and the within cause of action arises

directly out of that phone call” (emphasis in original)). But the Third Circuit has cautioned that

“specific jurisdiction requires a closer and more direct causal connection than” alleging that the

claims would not have accrued “but-for” contact with the forum. O’Connor, 496 F.3d at 323.

Indeed, as with firing an employee who happens to live in this forum, Bluvstein’s single call could

be “more appropriately described as an act aimed at a party who is located in New Jersey, rather



                                                   14
than as an act aimed at New Jersey.” Minen’a Marine, Inc. v. Spiliotes, No. 02-2517, 2006 WL

680988, at *6 (D.N.J. Mar. 13, 2006) (finding no specific jurisdiction). See contra Feng v.

Frontage Labs., Inc., No. 18-03407, 2018 WL 4005748, at *3 (D.N.J. Aug. 21, 2018) (finding

specific jurisdiction based on initial contact followed by three-year business relationship and

consummation of contract transferring $1 million).

        In its opposition, Plaintiff argues that even one contact “may be enough to satis&

jurisdiction as long as the other criteria are met.” Pl.’s   Opp. at 10 (quoting Grand Entm ‘t Gip. v.
Star Media Sales, 988 F.2d 476, 483 (3d Cir. 1993)). This is true, as far as what the law requires.

But the defendants in Grand Entm ‘t Grp. made “at least twelve communications to the forum” and

initiated negotiations that led to a lawsuit over the resulting “binding agreement[.]” Id. at 480,

483. Bluvstein did less than the defendants in Star Media Sales; in fact, it appears he made only

one contact with the forum, at least as currently alleged. Plaintiff cites no analogous cases in which

personal jurisdiction was conferred. As such, the Court find that it does not have specific personal

jurisdiction over Bluvstein.

        2. Personal Jurisdiction over United Settlement

        As an initial matter, United Settlement is incorporated and headquartered in New York.

liE. 33-6,   ¶ 2.   Consequently, the Court does not have general personal jurisdiction over United

Settlement. Daimler, 571 U.S. at 137 (general jurisdiction exists over a corporation in its “place

of incorporation and [its] principal place ofbusiness”). Moreover, the Court does not have specific

personal jurisdiction over United Settlement. Plaintiffs “sworn affidavits or other competent

evidence”    —   the three exhibits attached to its opposition brief— do not show any action by United

Settlement taken in, or directed towards, New Jersey. Moreover, Plaintiffs allegations in its

Complaint do not go beyond that alleged of Bluvstein.



                                                    15
       However, Plaintiff argues for jurisdiction over United Settlement on two other bases: (1)

United Settlement has nine clients in New Jersey, and (2) United Settlement posted defamatory

online reviews. Pl.’s Opp. at 15. Neither suffices for specific jurisdiction. The defamatory posts

do not give rise to jurisdiction over United Settlement for the same reason as discussed with respect

to Bluvstein. The nine United Settlement clients in New Jersey               2% of its client base    —   do not

either. D.E. 33-5,   ¶ 4.   A company with clients in a particular state is not subject to jurisdiction

there “over a cause of action unrelated to” those specific clients. Keeton, 465 U.S. at 779. Only

when “the cause of action arises out of the very activity being conducted” in the state— i.e., out of

the relationships with those clients   —   does a court in that state have jurisdiction. Id. at 779-80.

       Plaintiffs causes of action, as alleged, do not arise from United Settlement’s contacts with

its clients in New Jersey.       According to the Complaint, the tortious interference and unfair

competition counts arise from one of Plaintiffs clients becoming a United Settlement client and

United Settlement allegedly using the Creditors Relief Agreement with several of Plaintiffs

existing or potential clients. Compl.      ¶J 57,   59. But Plaintiff has not submitted evidence that any

of these former or potential clients are based in New Jersey. Consequently, the causes of action

do not arise from United Settlement’s New Jersey clients        —   and merely having clients in a particular

state does not confer personal jurisdiction there. Mellon Batik (E.} FSFS, NA.         i’.   Di Veronica Bros.,

983 F.2d 551, 557 (3d Cir. 1993) (“Contracting with a resident of the forum state does not alone

justif’ the exercise of personal jurisdiction over a non-resident defendant[.]”).

        Exercising jurisdiction over United Settlement would be even more problematic than doing

so over Bluvstein, because United Settlement did not exist at the time of Bluvstein’s phone call to

Plaintiff. As Plaintiff acknowledges, United Settlement was set up a few days after that contact.

The Due Process Clause does not permit this Court to exercise personal jurisdiction over a



                                                       16
corporation based on contacts with the forum before the corporation existed. See Larada Scis.,

Inc. v. Skinner, 147 F. Supp. 3d 1336, 1348 (D. Utah 2015) (finding no personal jurisdiction over

corporation based on contract signed by principal of corporation “before the entity came into

existence” and where corporation was not alter ego of its principal). Consequently, the Court does

not have personal jurisdiction over United Settlement.

       3. Personal Jurisdiction over BITS

       ETIS does not dispute that that it is subject to this Court’s jurisdiction. See Defs.’ Br. at 6-

11 (not arguing that the Court lacks personal jurisdiction over BITS). With its principal place of

business in New Jersey, BITS is subject to general personal jurisdiction in this forum. See Daimler,

571 U.S. at 137 (general jurisdiction exists over a corporation in its “place of incorporation and

[its] principal place of business”). Consequently, this Court has personal jurisdiction over BITS in

any suit. See Walden, 571 U.S. at 284 n.6.

       In sum, the Court cannot exercise personal jurisdiction over Bluvstein or United

Settlement, and therefore, the claims against those parties are dismissed for lack of jurisdiction.

As such, only EITS remains as a defendant. The Court in turn addresses the remaining claims

against BITS.

       C. False Advertising Under the New Jersey Consumer Fraud Act (Count 2)

       ETTS moves to dismiss Plaintiffs claim for false advertising under the New Jersey

Consumer Fraud Act (the “NJCFA”) because Plaintiff lacks statutory standing. Defs.’ Br. at 13.

According to BITS, the NJCFA only confers standing on consumers and commercial competitors

acting as consumers   —   not direct competitors like Plaintiff Id. Plaintiff disagrees, contending that

direct competitors have standing under the NJCFA. Pl.’s Opp. at 23-24.




                                                    17
         The Court agrees with EIIS. While no New Jersey state court decisions directly address

this issue, many recent decisions in this District reject the notion that direct competitors suffering

non-consumer injuries have NJCFA standing. See, e.g., EP Hemy Corp. v. cambridge Payers,

Inc., No. 17-1538, 2017 WL 4948064, at *4 (D.N.J. Oct. 31, 2017) (concluding that direct

competitor lacks standing under NJCFA; collecting cases); Natreon, Inc. v. Ixoreal Biomed, Inc.,

No. 16-4735, 2017 WL 3131975, at *7 (D.N.J. July 21, 2017) (same); Church & Dwight Co.                       i’.


SPD Swiss Precision Diagnostics, GmBH, No. 10-453, 2010 WL 5239238, at *11 (D.N.J. Dec.

16, 2010) (same). These decisions, and those they cite, generally rely on the Third Circuit’s

explanation that “the [NJ]CFA seeks to protect consumers who purchase ‘goods or services

generally sold to the public at large.   .   .   .   ‘[T]he entire thrust of the Act is pointed to products and

services sold to consumers in the popular sense.” Cetel v. Kini’an Fin. Group, mc, 460 F.3d 494,

514 (3d Cir. 2006) (quoting Marascio v. Campanella, 298 N.J. Super. 491, 499 (App. Div. 1997)

and Arc Networks, Inc. v. Gold Phone card Co., 333 N.J. Super. 587, 589 (Law Div. 2000)).

Direct competitors are not “consumers in the popular sense”             —   and Plaintiff does not buy anything

from Defendants. The Court therefore finds that direct competitors like Plaintiff do not have

standing under the NJCFA.

         Plaintiff raises three arguments in opposition, but the Court does not find them availing.

First, Plaintiff cites Glaxosmithkline C’onsumer Healthcare, L.P. v. Merix Pharm. C’orp.. No. 05-

898, 2005 WL 2230318 (D.N.J. Sept. 13, 2005), and submits that “this Court allowed Plaintiff to

move forward with a claim against its direct competitor for false advertising under the NJCFA[.1”

Pl.’s   Opp.   at 23. In that case, however, neither party raised the issue of standing, and Judge

Debevoise did not find that the NJCFA confers standing on direct competitors. Glaxosmithkline,

2005 WL 22303 18. Indeed, no court in this District has held as much.



                                                            18
          Second, Plaintiff argues that “New Jersey common law expressly provides that competitors

have standing to sue under the NJCFA.” P1.’s Opp. at 23. Two courts in this District have rejected

this same argument.       Judge Wolfson first rejected it in Church & Dwight and distinguished the

line of cases on which Plaintiffrelies, including 800-JR Cigar, Inc. v. GoTo.com, Inc., 437 F. Supp.

2d 273 (D.N.J. 2006). As Judge Wolfson explained, the 800-JR Cigar decisions do not support

NJCFA standing because they rely on a case that “did not involve NJCFA claims.” Church &

Dwight, 2010 WL 5239238, at * 10 (citing Feller v. New Jersey DentalAss ‘n, 191 N.J. Super. 426,

430-31 (Ch. Div. 1983)). Judge Arleo held likewise and clarified that two other cases cited by

Plaintiff   —   Glarosnzirhkline and Gen. Dcv. C’orp. v Einstein, 743 F. Supp. 1115, 1131 (D.N.J.

1990)— do not confer NJCFA standing on direct competitors. See Interlink Products International,

Inc. v Cathy Trading, LLC, No. 16-2153, 2017 WL 931712, *3 (D.N.J. Mar. 9,2017).

          Finally, Plaintiff relies on Citizens United v. FEC for the position that the NJCFA must

confer standing on competitors so as to avoid impermissibly discriminating against “those that

have taken on the corporate form[.]” Pl.’s Opp. at 23-24 (quoting 558 U.S. 310, 356 (2010)). The

NJCFA does not discriminate against corporations or LLCs (such as Plaintiff). The statute confers

standing on numerous entities —just not direct competitors. Indeed, entities purchasing goods and

services for their own use     —   i.e., as consumers of the goods and services         —   have standing. See

Stockroom, Inc. v. Dydacomp Dcv. C’orp., 941 F. Supp. 2d 537, 544 (D.N.J. 2013) (denying motion

to dismiss NJCFA claim for lack of standing because corporation “was a consumer [when] it

purchased the [order processing] system for consumption, not resale”); Hundred E. Credit Corp.

i’.   Eric Sinister Corp., 212 N.J. Super. 350, 357 (App. Div. 1986) (permitting NJCFA claim by

corporation regarding sale of computers); id. at 355-56 (“[Al business entity can be, and frequently

is, a consumer in the ordinary meaning of that term        .   .   .   [and][s]ince a business entity is also a



                                                     19
‘person’ entitled to recover under the Act, there is no sound reason to deny it the protection of the

Act.”). Plaintiff, as an LLC, would have NJCFA standing under certain circumstances; however,

as a direct competitor of Defendants. it does not have standing in this case. Accordingly, Plaintiffs

NJCFA false advertising claim is dismissed for lack of standing.

           D. Defamation (Count 4)

           FITS also moves to dismiss Plaintiffs defamation claim.                  In New Jersey, an action

for defamation requires the plaintiff to establish: “(1) the assertion of a false and defamatory

statement concerning another; (2) the unprivileged publication of that statement to a third party;

and (3) fault amounting to at least negligence by the publisher.” DeAngelis v. Phil, 180 N.J. 1, 13

(N.J. 2004) (citing Restatement (Second) of Torts             §   558 (1977)).

           Plaintiff alleges that EIIS “made multiple false, misleading and defamatory postings about

Plaintiff on the Internet.” Compl.      ¶   40. Defendants           —   including FITS       —       allegedly posted the

following Google review about Plaintiff: “Beware of this company! I called them to get advice on

my business debt, after speaking with my creditor I decided to deal with the matter myself. After

the company learned I settled my own debt they sent me a cease and desist and threatened to sue.”

Id.   ¶   42 (“Statement 1”). They later posted another Google review: “This company is a scam!

Read the reviews on the CEO Michael Lupolover. Beware collects ridiculous fees and does NOT

get the job done!” Id.   ¶ 44 (“Statement 2”).       And Defendants posted a similar review on the BBB’s

website:

                  Beware of this company, they are un-American! I contacted Plaintiff
                  in search for help with my business cash advance loan. After getting
                  the contract emailed to me. [IJ did not sign the contract.
                                                 .   .                          When      .   .   .



                  Michael L[upolover, member of Plaintiff] learned I opened my own
                  company and settled my own debt he sent me cease and desist letter
                  and is now threatening to sue. This company is un-American and
                  feels entitled. Just because I spoke to them they feel they own me



                                                         20
                  and I have no tights, think again Michael L[upoloverl! This
                  company is greedy and unfair.  Beware of this company!!
                                                   .




Id.   ¶ 46 (“Statement 3”).   Defendants move to dismiss on the grounds that Plaintiff does not allege

that the statements were false and that they are not defamatory. Defs.’ Br. at 14-15. The

Complaint repeatedly claims that the above statements are false. Compl.              ¶flJ   40-46. However,

whether the statements are defamatory is a closer call.

           In Statement 1, the only plausibly defamatory portion is the first line: “Beware of this

company!” See Compl.          ¶   40. New Jersey courts have not decided whether statements telling

consumers to “Beware of’ a company are defamatory. Courts in other states regularly hold that,

without more, they are not. See, e.g., Action Repair, Inc.   i   Am. Broad. Companies, Inc., 776 F.2d

143, 147 (7th Cir. 1985) (“Buyer Beware” regarding plaintiff-company held to be unactionable

opinion); Point Ruston, LLC v. Poe. Nw. Reg ‘1 C’ouncil ofthe United Bhd. ofC’arpenters & Joiners

ofAm., No. 09-5232, 2010 WL 3732984, at *9 W.D. Wash. Sept. 13, 2010) (“It’s a view to die

for    —   buyers beware” regarding plaintiffs apartment complex held to be “purely rhetorical

hyperbole, opinion, and/or not provably false”); Snow Sys., Inc. v. Tanner, No. 16-0347, 2017 WL

716047, at *7 (App. Ct. 111. Feb. 22, 2017) (“The word ‘Beware’ is a very broad, non-specific

admonishment, and as such, does not satisi’ the heightened specificity and particularity

requirement applicable to defamation per se claims.”). C’ompare Sallustio      i’.    R. Kessler & Assocs.,

Inc., 64 N.Y.S.3d 415, 416 (App. Div. 2017) (“BEWARE” defamatory when accompanied by

claim that defendant-company “SCREWED” plaintiff). The Court agrees with this reasoning:

telling other consumers to “beware” of a company or its products is “opinion, andlor not provably




   Defendants do not challenge Plaintiffs pleading on the second and third elements of the
 defamation cause of action: unprivileged publication to a third party and fault by the
 publisher. DeAngelis, 180 N.J. at 13.
                                                       21
false,” and therefore not defamatory. Tanner, 2017 WL 716047, at *7• Accordingly, EIIS does

not state a claim for defamation regarding Statement I.

       Statement 2 contains three plausibly defamatory points: “This company is a scam!”;

“Beware collects ridiculous fees”; and “does NOT get the job done[.]” See Compl.            ¶ 44.   The

parties focus on the use of the word “scam,” disagreeing over whether Defendants’ use of that term

is protected opinion speech. Pl.’s Opp. at 26-28; Defs.’ Reply at 11-12. Courts have reached

varying conclusions on this question. And when courts disagree, it is typically due to the context

in which the speaker uses the word “scam.” For example, in Roberts v. Mintz, the court found the

statement on defendant-customer’s blog that he was “scammed” by plaintiffs-dog breeders to be

non-actionable opinion based on “three elements of context”: (1) the words “immediately

surrounding” the word “scammed” “include[dJ sarcastic quips”; (2) “defendant’s invective grew

more disparaging in response to comments left by readers claiming to be plaintiffs, which attacked

defendant using incendiary language”; and (3) the defendant made the statement under the heading

“Rants and Raves,” signaling personal opinion rather than objective fact. No. A-1563-14T4, 2016

WL 3981128, at *64 (N.J. Super. Ct. App. Div. July 26, 2016). Taken together, this context led

the Roberts court “to conclude that a reasonable reader would not take defendant’s use of these

words literally.” Id. at *6.

       The court reached the opposite conclusion in Shadle v. Nexstar Broad. Grp., Inc., where

the defendant-broadcaster labeled plaintiffs business of buying and selling gold a “gold selling

scam” and called plaintiff a “scam artist” who was reported to be operating without a license. No.

13-2169, 2014 WL 3590003, at *4..5 (M.D. Pa. July 21, 2014). Based on the context in that case,

the court found that “[a] possible implication of this juxtaposition [of the use of the word “scam”

and plaintiff’s lack of a license] is that [plaintiff] not only allowed his license under the Metals Act



                                                  22
to lapse, but that he operated a ‘shady business,’ defrauding and deceiving his customers.” Id.

(opinion denying motion to dismiss defamation claim). The court in Sizadle found the term “scam”

—   meaning “a fraudulent or deceptive act or operation” according to Mitham-Webster         —   capable

of definition and therefore capable of being proven true or false. Id. (citation omitted).

         Yet, the court in McCabe v. Rattiner, reached the opposite conclusion, finding the word

“scam” “incapable of being proven true or false” when “[e]xamin[ed] in the context of

[defendant]’s article” namely, that the defendant “wrote the article in first person narrative style,
                       —




expliciUy raising questions about a matter of public concern. This style of writing puts the reader

on notice that the author is giving his views.” 814 F.2d 839, 842-43 (1st Cir. 1987). As the

McCabe court explained:

                Readers may have disagreed with the conclusion that it was a scam,
                but they could not have said that the conclusion was false, because
                there is no core meaning of scam to which [defendant]’s facts and
                allegation can be compared. Is it a scam to promise a lobster dinner
                and then only give it after protest? Is it a scam to gross
                approximately $9 million from a 25 unit resort? The answer
                depends on the meaning given to the word “scam.” In this sense,
                the article is as much an opinion about the meaning of “scam” as it
                is an opinion about whether the encounter was a scam.

Ii at 843. The question becomes whether a reader of Statement 2 would understand Defendants

to be giving their own views, as in Roberts and McCabe, or to be reporting based on objective

facts, as in Shadle.

         The Court concludes, based on the context of Statement 2, that its use of the term “scam”

is protected opinion, and would not be understood to be reporting an objective fact.               First,

Defendants posted the statement as a Google review, which is much more similar to the blog post

in Roberts than to the news article in Mccabe. Second, the words surrounding the “scam” epithet

are non-factual: “Read the reviews on the CEO Michael Lupolover. Beware collects ridiculous



                                                 23
fees and does NOT get the job done!” Compi.       ¶ 44. Unlike the reporting in Shadle, they do not
suggest that Plaintiff is engaged in any malfeasance, but rather that Plaintiff’s prices are too high

or that its performance is inadequate. This does not imply fraud, which is provably true or false,

but instead suggests the speaker’s opinion as to the value of Plaintiffs services. Put another way,

“a reader would not reasonably understand defendant[s] as charging [Plaintiff] with a crime or

fraud.    Instead, a reasonable reader would interpret these statements as name-calling and

hyperbole.” Roberts, 2016 WL 3981128, at *7 Therefore, the Court find that Statement 2 is a

non-actionable opinion.

         Statement 3 contains several possibly defamatory statements: “Beware of this company,

they are un-American!”; “This company is un-American and feels entitled”; and “This company

is greedy and unfair[.J” See Compl. ¶ 46. However, these statements are also non-actionable

opinions. The use of “Beware” is not defamatory, as discussed, and the remaining statements are

not presented as falsiflable facts. See, e.g., Mosler v. Whelan, 28 N.J. 397, 405-06 (1958) (calling

defendant “un-American” is not defamatory “as a rhetorical effusion to any social, economic or

governmental program espoused by an adversary”); Fetter v. N Am. Alcohols, Inc., No. 06-4088,

2007 WL 551512, at *12 (E.D. Pa. Feb. 15, 2007) (statements that “plaintiff was greedy,

unreasonable, or foolish reflect personal opinion and therefore do not constitute defamation”).

Plaintiff does not allege any statement that is capable of defamatory meaning. Consequently, its

defamation claim is dismissed.

         E. Tortious Interference with Prospective Economic Advantage (Count 5)
            and with Contractual Relations (Count 6)

         To state a claim as to tortious interference with prospective economic advantage, a plaintiff

must allege “(1) [the] plaintiffs reasonable expectation of economic benefit or advantage, (2) the

defendant’s knowledge of that expectancy, (3) the defendant’s \•Tongffil, intentional interference

                                                  24
with that expectancy, (4) in the absence of interference, the reasonable probability that the plaintiff

would have received the anticipated economic benefit, and (5) damages resulting from the

defendant’s interference.” Fineman v. Armstrong World Industries, Inc., 980 F.2d 171, 186 (3d

Cir. 1992) (citing Printing Mart-Morristown v. Sharp Electronics Corp., 116 N.J. 739, 751-52

(1989)). A plaintiff must ffirther allege “an existing contract” in order to state a claim for tortious

interference with contractual relations. Carpet Grp. Int’l v. Oriental Rug Importers Ass ‘n, Inc.,

256 F. Supp. 2d 249, 288 (D.N.J. 2003). EIIS moves to dismiss both counts. Defs.’ Br. at 15-17.

        Defendants argue that Plaintiff fails to state a claim by merely alleging “the loss of

unknown customers,” rather than “some concrete injury in the form of either an existing

contractual relationship or actual prospective economic advantage.” Id. at 16-17. They further

contend that Plaintiff has failed to plead Defendants’ knowledge and intent. Id. at 17. Plaintiff

responds that it does not need to identify a specific lost customer, that its pleading is sufficient,

and that Defendants are trying to impose a heightened, yet unwarranted, pleading standard. Pl.’s

app, at 25-26.
        The Court disagrees with Plaintiffs contention that it need not identify a specific contract.

As support, Plaintiff raises Prima v. Darden Rests., Inc. and states that the tortious interference

claim survived even though “the plaintiff did not identify any customer that was lost as a result of

defendant’s actions[.]” Pl.’s app. at 25 (quoting 78 F. Supp. 2d 337, 354-55 (D.N.J. 2000)). But

Prima dealt exclusively with a claim for tortious interference with prospective economic

advantage, not one for tortious interference with contractual relations. See 78 F. Supp. 2d at 354-

55 (concluding “that the plaintiff has sufficiently plead the elements of tortious interference with

prospective economic advantage under New Jersey law”).              Prima is therefore inapplicable.

Moreover, Plaintiff cites no other authority casting doubt on the black-letter law that “the tortious



                                                  25
interference with contractual relations claim requires proof of an existing contract.” Carpet Grp.

int’l, 256 F. Supp. 2d at 288; see also higris    “.   Drexier, No. 14-2404, 2015 WL 1472657, at *5

(D.N.J. Mar. 30, 2015) (“Plaintiff has not stated a claim for interference with contractual relations

because he has not alleged the existence of a contract.”).

       Indeed, the Complaint merely alleges the boilerplate that, “On information and belief, as a

result of Defendants’ above wrongful acts, at least one entity who was a client of Plaintiff and who

had a written contract with Plaintiff [1 became a client of Defendants and ceased to be a client of

Plaintiff.” Compl.   ¶ 57.   This allegation is insufficient to plausibly state a claim. Cf New’ Jersey

Physicians United Reczjirocal Exch. v. Boynton & Bovnton, Inc., 141 F. Supp. 3d 298, 309 (D.N.J.

2015) (finding contract adequately alleged where plaintiff identified particular specific

reiationships disrupted by defendant’s conduct); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“A pleading that offers labels and conclusions or a formulaic recitation of the elements of

a cause of action will not do. Nor does a complaint suffice if it tenders naked assertion[sl devoid

of further factual enhancement.”). Accordingly, the Court dismisses Count 6.

       With respect to Count 5, Plaintiff merely pleads the boilerplate elements of tortious

interference with prospective economic advantage. See Compl.          ¶   59-60 (“On information and

belief, Defendants used copies of the Creditors Relief Agreement with numerous other individuals

and/or entities,... some of which were potential clients of [Plaintiff]. [Plaintiff] had a reasonable

expectation of economic advantage with respect to these clients and/or potential clients.”),      ¶   61

(“On information and belief, Defendants’ interference with [Naintiff]’s reasonable expectation of

economic advantage and Defendants’ interference with [Plaintiffs] contracts was done

intentionally and with malice[.]”). However, Plaintiff fails to allege sufficient facts to support

these conclusory allegations.



                                                       26
       Plaintiff submits that it should not be held to such a high pleading standard, and that New

Jersey state courts regularly permit tortious interference claims where the prospective economic

advantage is as vague as sales to “the public.” Pl.’s Opp. at 25-26 (quoting DiCristofaro   i’.   Laurel

Grove Memorial Park, 43 N.J. Super 244, 256 (App. Div. 1957)). But state court pleading rules

are inapplicable in this diversity action: “A federal court sitting in diversity must apply state

substantive law and federal procedural law.” Chamberlain v. Giampapa, 210 F.3d 154, 158 (3d

Cir. 2000) (citing Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938)). And the Federal Rules of Civil

Procedure “demand[J more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Iqbal, 556 U.S. at 678. A plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.          Plaintiff’s

Complaint lacks factual content. It pleads the elements of a tothous interference claim without

any pretense of who, what, when, where, why, and how Plaintiff was harmed. That is insufficient

to state a claim, and therefore, the Court dismisses Count 6.

       F. Unfair and Deceptive Trade Practices (Count 7)

       BUS also moves to dismiss Plaintiff’s Unfair and Deceptive Trade Practices claim, which

BITS contends is just another NJCFA false advertising claim in sheep’s clothing. Defs.’ Br. at 13.

BITS submits that this count should be dismissed for lack of NJCFA standing. Id. Plaintiff does

not specifically address Count 7, instead arguing broadly that it has NJCFA standing. Pl.’s Opp.

at 23-24. The Court already rejected this position and therefore dismisses Count 7 for lack of

standing.

        G. Plaintiffs Remaining Claims (Counts 1 and 3)

        Plaintiffs only remaining claims against EIIS are Counts I (Lanham Act false advertising)

and 3 (copyright infringement). Defendants move to dismiss these counts on the grounds that the



                                                 27
Complaint “alleges no direct, wrongffil action by EJIS.” Defs.’ Br. at 4-6. Plaintiff opposes by

pointing to allegations made specifically against EIIS and other allegations made against

“Defendants”   —   which Plaintiff argues includes EIIS. Pl.’s   Opp. at 19-22.   Defendants reply that

none of the identified allegations “suffice to state a claim.” Defs. Reply at 13.

       Plaintiff is correct that its Complaint does allege wrongful conduct by EIIS. However, as

enumerated by Plaintiff in its opposition brief those allegations only relate to some counts in the

Complaint. The Complaint alleges the ElIS (1) is an alter ego of Bluvstein and United Settlement,

(2) made defamatory posts about Plaintiff and (3) unfairly interfered with Plaintiffs expected

economic advantage. See Pt. ‘s Opp. at 20-22. None of these allegations go to the remaining claims

against EIIS: copyright infringement and false advertising. Both counts deal with Defendants’

alleged copying of Plaintiffs content     —    namely, improperly reproducing the Creditors Relief

Website and the Creditors Relief Agreement and passing off Plaintiffs results as United

Settlement’s own.       See Compl. ¶j 26-38.       These paragraphs accuse Bluvstein and United

Settlement only. See, e.g., Compl.      ¶ 26   (“United Settlement and Bluvstein also made slavish

and/or substantially similar copies of the Plaintiff Website.”),      ¶   32 (“United Settlement’s and

Bluvstein’s misrepresentations of the nature, characteristics, and/or qualities of their services in

commercial advertising orpromotion occurred in interstate commerce.”),         ¶ 35 (“United Settlement
and Bluvstein also made slavish copies of the Creditors Relief Agreement, which is copyrighted

work, in which all or substantially all of the protectable expression was copied.”). None of the

allegations mention EJIS or “Defendants” generally. Consequently, the Complaint does not state

a claim for copyright infringement or Lanham Act false advertising against EIIS. Counts 1 and 3

are therefore dismissed.




                                                   28
IV.    CONCLUSION

       Defendants’ motion to dismiss, D.E. 33, is granted. All claims against Bluvstein and

United Settlement are dismissed for lack of personal jurisdiction. All claims against EIIS are

dismissed for failure to state a claim upon which relief can be granted. Given that jurisdictional

discovery has been conducted, the Court would normally dismiss without leave to amend as to

Bluvstein and United Settlement. However, the Complaint provides sufficient factual information

that gives the Court pause. While the factual content, as pled, does not confer personal jurisdiction,

the Court can reasonably foresee circumstances in which personal jurisdiction could be conferred.

Of course, if Plaintiff had access to this information, it should have included it in its opposition to

the current motion. As a result, the Court grants leave to amend as to all Defendants.

       Plaintiff is provided with thirty (30) days to file an amended complaint that cures the

deficiencies noted herein. If Plaintiff fails to do so, then the Complaint will be dismissed with

prejudice. If Plaintiff intends to refile the action in another court rather than amend, it should

notii5’ the Court in writing before the thirty days expires. An appropriate Order accompanies this

Opinion.



Dated: December     2Q         2019




                                                       John’Michael VazuezS.J.




                                                  29
